Citation Nr: 1755255	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-06 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death and Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C. § 1318.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of chemical burns to the right side of the face, neck, chest, arms, and legs (also claimed to include vision loss) (hereinafter chemical burn residuals), and if so, whether service connection is warranted for the same.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted for the same.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease status-post bypass, and if so, whether service connection is warranted for the same.

5.  Entitlement to service connection for cancer due to hazardous chemicals.

6.  Entitlement to service connection for an acquired psychiatric disorder.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for a neck disability.

9.  Entitlement to service connection for arthritis of the legs.

10.  Entitlement to service connection for arthritis of the right hand.

11.  Entitlement to service connection for arthritis of the elbows.

12.  Entitlement to service connection for high cholesterol.

13.  Entitlement to service connection for diabetes mellitus.

14.  Entitlement to service connection for a kidney condition, to include as secondary to arthritis and diabetes medications.

15.  Entitlement to service connection for a bilateral hearing loss disability.

16.  Entitlement to service connection for tinnitus.

17.  Entitlement to service connection for stomach problems.

18.  Entitlement to service connection for sinus problems.

19.  Entitlement to a compensable rating for left hand fracture, 3rd metacarpal (also claimed with arthritis) (minor).

20.  Entitlement to a compensable rating for nasal fracture.

21.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and her son, J. J.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1962 to December 1964.  

The Veteran died in March 2013.  The Appellant is the Veteran's surviving spouse and properly certified substitute.  See August 2015 Administrative Decision.

These matters come before the Board of Veterans' Appeals (the Board) from July 2009, April 2010, August 2011, and August 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2017.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC benefits under 38 U.S.C. § 1318; entitlement to service connection for cancer due to hazardous chemicals, an acquired psychiatric disorder, and a kidney disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The April 1994 rating decision that denied the Veteran's claims of entitlement to service connection for chemical burn residuals, coronary artery disease, and hypertension was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the April 1994 rating decision is new, but does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for chemical burn residuals, coronary artery disease, and hypertension.

3.  The evidence does not show a diagnosis of a low back disability during the pendency of the appeal.

4.  The evidence does not show an in-service event, injury, or disease related to the Veteran's neck disability, or a relationship between the Veteran's neck disability and service.

5.  The evidence does not show an in-service event, injury, or disease related to the Veteran's arthritis of the legs, or a relationship between the Veteran's arthritis of the legs and service.

6.  The evidence does not show an in-service event, injury, or disease related to the Veteran's right hand arthritis, or a relationship between the Veteran's right hand arthritis and service.

7.  The evidence does not show a diagnosis of an elbow disability during the pendency of the appeal.

8.  High cholesterol is not a disability; it is a laboratory finding indicative of a risk factor for the development of disability.

9.  The evidence does not show an in-service event, injury, or disease related to the Veteran's diabetes mellitus, or a relationship between the Veteran's diabetes mellitus and service.

10.  The evidence does not show a diagnosis of a stomach disability during the pendency of the appeal.

11.  The evidence does not show a diagnosis of a sinus disability during the pendency of the appeal.

12.  The evidence shows the Veteran's right ear auditory thresholds in the 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, or 4000 Hertz frequencies did not exceed 26 decibels, and his speech recognition scores were not less than 94 percent.

13.  The evidence does not show that the Veteran's left ear sensorineural hearing loss disability manifested during service or within one year of service, and is against finding that his left ear sensorineural hearing loss disability is related to service.

14.  The evidence does not show that the Veteran's tinnitus was caused by or incurred during military service or within the first post-service year.

15.  For the entire period on appeal, the Veteran's left hand fracture, 3rd metacarpal, manifested by a painful knot, which more closely approximated a single painful scar.

16.  For the entire period on appeal, the Veteran's nasal fracture was not productive of 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision that denied the Veteran's claims of entitlement to service connection for chemical burn residuals, coronary artery disease, and hypertension is final.  38 U.S.C. § 7105 (c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  New and material evidence has not been received; thus, the claims of entitlement to service connection for chemical burn residuals, coronary artery disease, and hypertension are not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  A low back disability was not incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. § 3.303 (2017).

4.  A neck disability was not incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. § 3.303 (2017).

5.  Arthritis of the legs was not incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. § 3.303 (2017).

6.  Arthritis of the right hand was not incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. § 3.303 (2017).

7.  A bilateral elbow disability was not incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. § 3.303 (2017).

8.  As a matter of law, service connection for high cholesterol cannot be awarded.  38 U.S.C. §§ 1101, 1110, 1137 (2012); 38 C.F.R. § 3.303 (2017).

9.  Diabetes mellitus was not incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. § 3.303 (2017).

10.  A stomach disability was not incurred in service.  38 U.S.C. §§ 1101, 1110, 1137 (2012); 38 C.F.R. § 3.303 (2017).

11.  A sinus disability was not incurred in service.  38 U.S.C. §§ 1101, 1110, 1137 (2012); 38 C.F.R. § 3.303 (2017).

12.  A right ear hearing loss disability for VA compensation purposes has not been shown.  38 C.F.R. § 3.385 (2017).

13.  Left ear sensorineural hearing loss was not incurred in service, nor may it be so presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

14.  Tinnitus was not incurred in service, nor may it be so presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

15.  The criteria for a disability rating of 10 percent, but no higher, for left hand fracture, 3rd metacarpal, have been met or approximated for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.71a, Diagnostic Code 5230; 4.118, Diagnostic Codes 7804-05 (2017).

16.  The criteria for a compensable rating for the Veteran's nasal fracture have not been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA satisfied its duty to notify the Veteran and Appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in October 2008, December 2008, March 2011, and July 2011 letters.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran and Appellant, including the Veteran's service treatment records, post-service treatment records, and VA examination reports.  The Appellant was provided a hearing before the undersigned VLJ in July 2017.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

New and material evidence

In January 1992, the Veteran filed claims for service connection for chemical burn residuals and a heart condition.  In an April 1992 rating decision, the RO denied the Veteran's claims for service connection for chemical burn residuals, coronary artery disease, and hypertension.  Evidence of record at the time of the decision included the Veteran's service treatment records and a February 1992 VA examination report.  The chemical burn residuals claim was denied on the grounds that VA examination showed no evidence of residual scarring, and the coronary artery disease and hypertension claims were denied based on the absence of evidence of a heart condition in the Veteran's service treatment records.  The Veteran did not file a Notice of Disagreement, or assert that the decision contained a clear and unmistakable error and the decision became final.  38 U.S.C. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2017).

In July 2007, the Veteran submitted a petition to reopen his previously denied chemical burn residuals claim.  In a January 2008 rating decision, the AOJ reopened the Veteran's claim, noting the addition of private medical records to the claims file, but confirmed the denial as that evidence did not show a confirmed diagnosis of residuals from chemical burns.  

In a November 2008 statement, the Veteran submitted a petition to reopen his claims for service connection for coronary artery disease and hypertension.  In a July 2009 rating decision, the AOJ denied the Veteran's petition to reopen his claims for coronary artery disease and hypertension.  The petitions were denied on the grounds that the newly submitted evidence did not indicate that coronary artery disease and hypertension were diagnosed during service, or were otherwise related to service.  The Veteran perfected a timely appeal to both denials.

The Board is required to address new and material claims in the first instance.  Any decision that the AOJ may have made with regard to a new and material claim is non-binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low," and that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

Since the April 1994 rating decision, VA and private treatment records were received documenting the Veteran's continued treatment for coronary artery disease and hypertension.  Additionally, the Veteran submitted statements regarding the nature of his in-service chemical burns.  See, e.g., October 2007, October 2008, and December 2009 VA Forms 21-4138.  

The evidence received since April 1994 is new, as it was received by VA after the issuance of the April 1994 rating decision and could not have been considered by prior decision makers.  However, none of the newly submitted evidence shows a diagnosis of residuals from the Veteran's in-service chemical burns.  Moreover, none of the evidence shows in-service events, injuries, or diseases pertaining to the Veteran's coronary artery disease and hypertension.  As such, the evidence added to the claims file since April 1994, while new, is not material.  

Given that new and material evidence has not been received, reopening of the previously denied claims of entitlement to service connection for chemical burn residuals, coronary artery disease, and hypertension is not warranted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

Service Connection

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, coronary artery disease, diabetes mellitus, malignant tumors, sensorineural hearing loss, and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In the instant case, there is no presumed service connection because the Veteran's arthritis, coronary artery disease, diabetes mellitus, malignant tumors, sensorineural hearing loss, and tinnitus did not manifest to a compensable degree within one year of service.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

Service Connection - Low back disability

Although a September 2004 VA medical record noted the Veteran's reports of low back pain, the evidence of record does not show the Veteran had a lumbar spine disability at the time of his death or at any time during the pendency of the appeal period.  In this regard, the Court of Appeals for Veterans Claims (the Court) has said that a symptom alone, like pain, is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As the evidence does not show the existence of a lumbar spine disability during the pendency of the appeal period, the first Hickson element is not met and service connection for a low back disability is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service Connection - Neck disability

An April 2005 primary care note indicated the Veteran had arthritic changes in his cervical spine; thus the first Hickson element is met.  

The Veteran's service treatment records contain no mention of a neck injury; his November 1964 separation examination showed his neck and spine were clinically normal, and the Veteran expressly denied bone, joint, or other deformities, and arthritis or rheumatism.  The Appellant testified that she was unaware of any in-service injuries that could have caused the Veteran's arthritis, but noted that the Veteran's duties involved unloading planes and that she thought being on concrete a lot contributed to it.  See July 2017 Hearing Transcript, pp. 14-15.

The Board finds that the contemporaneous in-service evidence is highly probative regarding whether the Veteran sustained an in-service injury or disease relating to his neck.  Notably, the Veteran denied bone or joint deformities, and his spine and neck were clinically normal at separation.  The Appellant testified that she was unaware of a specific instance of an in-service event relating to the Veteran's neck.  Given that the Veteran's spine and neck were clinically normal and that he expressly denied bone, joint, or other deformities, and arthritis or rheumatism at separation from service, the Board affords the in-service reports more weight than the Appellant's post-service testimony regarding the Veteran's duties.  Accordingly, the second Hickson element is not met and service connection for a neck disability is denied.

Service Connection - Arthritis of the legs

An April 2005 primary care note indicated the Veteran had arthritic changes in the knees with narrowing in the medial compartments bilaterally; thus the first Hickson element is met.  

The Veteran's service treatment records contain no mention of a leg injury; his November 1964 separation examination showed his lower extremities were clinically normal, and the Veteran expressly denied bone, joint, or other deformities, and arthritis or rheumatism.  As noted above, Appellant testified that she was unaware of any in-service injuries that could have caused the Veteran's arthritis, but that the Veteran's duties involved unloading planes and that she thought being on concrete a lot contributed to it.  See July 2017 Hearing Transcript, pp. 14-15.

The Board finds that the contemporaneous in-service evidence is highly probative regarding whether the Veteran sustained an in-service injury or disease relating to his lower extremities.  Notably, the Veteran denied bone or joint deformities, and his lower extremities were clinically normal at separation, and the neither the Veteran nor the Appellant identified an in-service event, injury, or disease relating to the Veteran's arthritis of the legs.  Given that the Veteran's lower extremities were clinically normal and he expressly denied bone, joint, or other deformities, and arthritis or rheumatism at separation, the Board affords the in-service reports more weight than the Appellant's post-service testimony regarding the Veteran's duties.  Accordingly, the second Hickson element is not met and service connection for arthritis of the legs is denied.

Service Connection - Arthritis of the right hand

A January 2011 history and physical note indicated the Veteran had osteoarthritis of the bilateral hands; thus the first Hickson element is met.  

Although the Veteran sustained a left hand injury in November 1963, his service treatment records contain no mention of a right hand injury.  The Veteran's November 1964 separation examination showed his upper extremities were clinically normal, and the Veteran expressly denied bone, joint, or other deformities, and arthritis or rheumatism.  

The contemporaneous in-service evidence is highly probative regarding whether the Veteran sustained an in-service injury or disease relating to his right hand.  Notably, the Veteran denied bone or joint deformities, and his upper extremities were clinically normal at separation.  The Appellant testified that she was unaware of a specific instance of an in-service event relating to the Veteran's arthritis.  As the Veteran's service records contain no reference to a right hand injury and he expressly denied bone, joint, or other deformities, and arthritis or rheumatism the Board affords the in-service reports more weight than the Appellant's post-service testimony regarding the Veteran's duties.  Accordingly, the second Hickson element is not met and service connection for right hand arthritis is denied.

Service Connection - Elbow disability

The evidence of record does not show the Veteran had an elbow disability at the time of his death or at any time during the pendency of the appeal period.  As the evidence does not show the existence of an elbow disability during the pendency of the appeal period, the first Hickson element is not met and service connection for an elbow disability is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service Connection - High cholesterol

High cholesterol is not a service-connectable disability entity.  The term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Instead, high cholesterol is merely a laboratory finding.  It is a risk factor for the development of heart disease or stroke, and not actually a symptom.  It is specifically excluded from service connection.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

In sum, while high cholesterol is reflected in the records, the condition is not a disability.  Accordingly, service connection is not warranted.




Service Connection - Diabetes mellitus

VA medical records show the Veteran had a diagnosis of diabetes mellitus; thus the first Hickson element is met.  

The Veteran's service treatment records contain no mention of diabetes mellitus or any related symptomatology.  The November 1964 separation examination showed albumin and sugar were negative and that the Veteran's endocrine system was normal.  Moreover, the Veteran denied sugar or albumin in his urine on his separation report of medical history.  Additionally, the Appellant testified that the Veteran did not have diabetes during service.  See July 2017 Hearing Transcript, pg. 16.  Moreover, neither the Appellant nor the record suggests that the Veteran was exposed to herbicide agents during service.  Thus, the evidence of record indicates the Veteran did not have an in-service event, injury, or disease related to diabetes mellitus.  

Accordingly, the second Hickson element is not met and service connection for a diabetes mellitus is denied.

Service Connection - Stomach problems

The evidence of record does not show the Veteran had a stomach disability at the time of his death or at any time during the pendency of the appeal period.  As the evidence does not show the existence of a stomach disability during the pendency of the appeal period, the first Hickson element is not met and service connection for a stomach disability is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service Connection - Sinus problems

The evidence of record does not show the Veteran had a sinus disability at the time of his death or at any time during the pendency of the appeal period, separate from his service-connected nasal fracture.  A September 2009 VA examination noted that the Veteran had no evidence of sinus disease, and that x-rays showed his sinuses were clear and well-aerated.  The examiner reported the Veteran did not have any sinus condition clinically or radiologically.  

As the evidence does not show the existence of a sinus disability during the pendency of the appeal period, the first Hickson element is not met and service connection for a sinus disability is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service Connection - Bilateral sensorineural hearing loss disability

With respect to claims for service connection for hearing loss, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2017), discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

With respect to the right ear, evaluations performed in October 2008, May 2009, and July 2011 revealed that puretone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz did not exceed 20 decibels, and the Veteran's Maryland CNC score was consistently 96 percent.  As none of the puretone measurements, at any frequency, exceeded 26 decibels and given that the Veteran had no speech recognition scores below 94 percent, he was not been shown to have a right ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2017).  Accordingly, service connection for a right ear hearing loss disability is not warranted.

However, the October 2008 VA audiogram indicated the Veteran had a Maryland CNC score of 84 in the left ear and a puretone threshold of 45 decibels at 4000 Hertz in that ear.  Thus, the Veteran had a hearing loss disability in the left ear.  38 C.F.R. § 3.385 (2017).  

With respect to the in-service element, the Veteran's November 1962 enlistment examination showed normal results from whisper volume tests.  The Veteran's November 1964 separation examination showed hearing results as follows (converted to International Standards Organization - American National Standards Institute (ISO-ANSI) units): 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
15
10
10
10
10

The Veteran's military occupational specialty was transportation helper, and he reported working on the flight line regularly.  See May 2009 VA contract examination report and July 2011 VA contract examination report.  Affording the Appellant the benefit of the doubt, noise exposure during service is conceded.  

With respect to nexus evidence, the record contains two negative opinions.  The May 2009 examiner concluded that the Veteran's hearing loss disability was less likely than not related to service, noting that the Veteran's hearing was normal at separation and that he had occupational noise exposure after service from 20 years working in a steel mill and another 12 years working in coal mines.  Similarly, the July 2011 examiner observed that the Veteran's left ear hearing was normal at separation and thus appears to have begun after military service.  The examiner explained that noise damage to hearing occurs at the time of exposure, and does not deteriorate later unless for other reasons or additional noise exposure.  The examiner noted the Veteran's reported post-service occupational noise exposure, and concluded that his left ear hearing loss was less likely than not related to service.

The opinions are sound and based on an accurate review of the claims file.  The opinions are also consistent with other pertinent evidence in the claims file, specifically the Veteran's reports of post-service occupational noise exposure.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (finding medical reports must be read as a whole and in the context of the evidence of record).  There are no positive nexus opinions of record.  Accordingly, the third Hickson element is not met, and service connection for a left ear sensorineural hearing loss disability must be denied.

Service Connection - Tinnitus

The evidence of record indicates the Veteran has a current diagnosis of tinnitus, meeting the first Hickson element.  See May 2009 and July 2011 VA contract examination reports.  The Veteran has reported that tinnitus began 25 years ago or possibly after service, but also indicated he was not sure if it was from his military service or his post-service occupational noise exposure.  See July 2011 VA contract examination report.  

The Veteran's service treatment records are silent with regard to tinnitus or complaints of ringing in the ears, and his November 1964 separation examination indicated his ears were clinically normal.  Nevertheless, given the Veteran's reports of noise exposure during service, the second Hickson element is met.

With respect to nexus evidence, the July 2011 examiner stated that the exact cause of the Veteran's tinnitus could not be determined on the basis of the available information.  The examiner explained that there was nothing in the Veteran's service treatment records regarding tinnitus, and that although the Veteran reported his tinnitus began "years ago," he could not be sure if it was from the military or from his work in the steel mill.  The examiner further noted that in May 2009 the Veteran reported he had tinnitus for over 25 years, yet 25 years ago (approximately 1984) would have been 20 years after military service.  Based on those facts, the examiner concluded the exact onset of tinnitus could not be clearly determined.  

The Veteran reported that he was not sure whether his tinnitus began during service or during his work in the steel mill.  See July 2011 audiological examination.  Moreover, the Appellant testified that the Veteran reported ringing in his ears, but did not attribute it to when he was in service.  See July 2017 Hearing Transcript, pg. 23.

Given these facts, the evidence is not in relative equipoise as to whether the Veteran's tinnitus was related to service.  Notably, although the Veteran reported his tinnitus began many years prior to his claim, he could not be certain whether it began immediately following service or sometime thereafter.  Consequently the July 2011 examiner was unable to determine when the Veteran's tinnitus began.  As such, there is no positive nexus evidence linking the Veteran's tinnitus to service; accordingly service connection cannot be granted.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased rating - left hand fracture

The Veteran's left hand fracture was rated under Diagnostic Code 5230-7805.  A noncompensable rating was assigned based on limitation of motion of the ring finger in a January 2008 rating decision.  However, in a July 2009 rating decision, the RO determined that the predominant residual disability from the Veteran's in-service finger injury was a knot that had formed on the finger.

Only a noncompensable rating is available for limitation of motion in the ring finger or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2017).  The rating criteria under these Diagnostic Code 5230 is the same for the both the major and minor fingers.  

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated if not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

According to the February 2008 VA examination report, the Veteran reported a knot in the area of his left hand fracture and described experiencing gradual loss of grip strength and intermittent sharp aching in the area.  The examiner noted the Veteran had a palpable hard knot approximately 0.4 centimeters wide by 0.5 centimeters long on the right anterior hand 2 centimeters below the 3rd metacarpal joint.  The area was non-adherent and nontender to palpation.  X-rays showed no acute fracture or dislocation, and that osseous structures were intact.  There was some deformity involving the left third metacarpal which probably related to an old healed fracture.  No acute abnormality was observed.  The examiner rendered a diagnosis of healed fracture.  The examiner opined that while the Veteran was not employed, he could perform physical and sedentary employment with this condition.

At his September 2009 VA examination, the Veteran reported experiencing pain in the left hand at the site of the knot.  The examiner noted the Veteran had a small palpable non-tender callus at the site of the fracture.  

During the July 2017 Board hearing, the Appellant testified that the Veteran did not have much strength in his left hand and had a knot on his finger.  See July 2017 Hearing Transcript, pg. 7.  

As noted above, a higher rating under Diagnostic Code 5230 is not possible as limitation of motion is noncompensable.  However, given the presence of the knot on the Veteran's finger, the Board will consider whether Diagnostic Code 7804 is applicable in this case.  

Diagnostic Code 7804 provides a 10 percent rating for one or two unstable or painful scars.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scares that are unstable or painful.  Note (1) of the Diagnostic Code reads that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Note (2) reads that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) reads that scars evaluated under DC 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code when applicable.  

Both the February 2008 and September 2009 examination reports indicated the Veteran reported pain at the site of the knot on his finger.  Given that the most analogous rating would be a painful scar, the evidence presented more closely approximates the presence of a single painful scar on the finger.  Thus, a 10 percent rating is warranted for the entire period on appeal for the painful knot.  A rating in excess of 10 percent is not warranted as the evidence only shows the existence of one knot on the Veteran's left hand.

Increased rating - nasal fracture

The Veteran's nasal fracture has been assigned a noncompensable rating under Diagnostic Code 6502.  38 C.F.R. § 4.97 (2017).

Deviation of nasal septum warrants a 10 percent rating when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2017).  A 10 percent evaluation is the maximum schedular rating for deviation of the nasal septum under Diagnostic Code 6502.

At the February 2008 VA examination, the Veteran reported breathing was more difficult through his right nostril since his nasal fracture.  Upon evaluation, the examiner observed no signs of nasal obstruction or septal deviation, or evidence of tissue loss, scarring, or deformity of the nose.  The examiner indicated the condition had no significant effect on the Veteran's usual occupation or daily activities, and that he could perform physical and sedentary employment with the condition.

The September 2009 examination report notes the Veteran continued to report difficulty breathing through his nose, especially at night.  Upon evaluation, the examiner noted that signs of nasal obstruction were present, but that the Veteran had 0 percent left nasal obstruction, and less than 10 percent right nasal obstruction.  

During his March 2010 examination, the Veteran reported difficulty falling asleep and said he could not lay flat on his back as it caused difficulty breathing.  The examiner's evaluation of the Veteran's nose indicated signs of nasal obstruction were present, but that the Veteran had 0 percent nasal obstruction in both nostrils.  
In his June 2010 Notice of Disagreement, the Veteran stated the nasal fracture affected his everyday life and the way he could perform tasks.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's nasal fracture was not productive of 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  As noted, the February 2008 VA examination report indicated the Veteran had no signs of nasal obstruction or septal deviation.  Although the September 2009 and March 2010 examinations noted the presence of nasal obstruction, the Veteran's obstruction was shown to be less than 10 percent.  

In summary, entitlement to a compensable rating for nasal fracture is not warranted.


ORDER

New and material evidence having been not been received, reopening of the previously denied claim of entitlement to service connection for residuals of chemical burns is denied.

New and material evidence having been not been received, reopening of the previously denied claim of entitlement to service connection for coronary artery disease is denied.

New and material evidence having been not been received, reopening of the previously denied claim of entitlement to service connection for hypertension is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for arthritis of the legs is denied.

Entitlement to service connection for right hand arthritis is denied.

Entitlement to service connection for an elbow disability is denied.

Entitlement to service connection for high cholesterol is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for stomach problems is denied.

Entitlement to service connection for sinus problems is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a rating of 10 percent, but no higher, for left hand fracture, 3rd metacarpal is granted.

Entitlement to a compensable rating for nasal fracture is denied.


REMAND

Additional development is necessary with respect to the remaining claims.

A July 2011 letter from the Tri-State Regional Cancer Center indicated that medical records pertaining to the Veteran's radiation treatment were given to the Huntington VA Medical Center and included in the VA chart.  The VA medical records on file note that records from the Regional Cancer Center were scanned into VistA Imaging, but they are not in the VA medical records on file nor were these documents otherwise made available in the record.  As these records could be relevant to the Appellant's claim for the cause of the Veteran's death and the claim for service connection for cancer, they must be associated with the claims file.  Further, the opinion on the Veteran's cause of death was based on a review of the claims file only; thus the physician did not have the benefit of reviewing those records.  On remand once the records from the Regional Cancer Center have been associated with the claims file, the file should be returned to the physician for an addendum opinion based on review of the newly associated records.  As the service connection claim for cancer is based on the same factual premise as the cause of death claim, it is remanded as well.

As to the Veteran's kidney disorder, VA records indicate the Veteran had a diagnosis of chronic renal insufficiency.  See June 2011 Primary Care Physician Note.  Moreover, the February 2008 and September 2009 VA examination reports noted the Veteran took Naproxen for left hand pain but stopped due to the medication affecting his kidney function.  Prior to the Veteran's death no inquiry was made regarding whether the Veteran's diagnosed chronic renal insufficiency was caused or aggravated by medication taken for his left hand fracture, 3rd metacarpal disability.  As the secondary service connection theory of entitlement has been reasonably raised by the record, the Appellant should be provided notice for secondary service connection, and an opinion should be obtained.

With respect to the Veteran's an acquired psychiatric disorder, the Appellant testified that the Veteran's psychiatric symptoms were worsened by his esophageal cancer.  VA records indicate the Veteran had a diagnosis of "depression / anxiety."  See June 2011 Primary Care Physician Note.  As the claim for cancer is being remanded, action on the psychiatric claim cannot be taken at present.  If service connection is established for the cause of the Veteran's death and thereby for esophageal cancer on a substitution basis, the AOJ should undertake additional development regarding whether the Veteran's cancer caused or aggravated any psychiatric disorder.

Finally, as service connection claims are being remanded for additional development, entitlement to a TDIU is deferred.  

Accordingly, the case is REMANDED for the following actions:

1.  All records received from the Tri-State Regional Cancer Center should be associated with the claims file, including those scanned into VistA imaging.  

2.  Provide the Appellant with notice of how to substantiate a claim for secondary service connection.

3.  Next, forward the claims file to the author of the July 2013 VA opinion, or an appropriate substitute if necessary, for a review and consideration of the additional medical records from the Tri-State Regional Cancer Center.  Following such review, the physician should provide a written addendum indicating the review of such evidence and any revision of the prior opinion that the physician deems necessary.  
4.  Forward the claims file to an appropriate physician for an opinion regarding the Veteran's chronic renal insufficiency.  Following review of the claims file, the physician should provide a written response to the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's chronic renal insufficiency was caused by medications taken for his service-connected left hand fracture, 3rd metacarpal disability. 

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's chronic renal insufficiency was aggravated by medications taken for his service-connected left hand fracture, 3rd metacarpal disability.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

5.  If and only if a positive nexus opinion is obtained regarding the Veteran's cause of death, forward the claims file to an appropriate physician for an opinion regarding the Veteran's acquired psychiatric disorder.  Following review of the claims file, the physician should provide a written response to the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the any acquired psychiatric disorder was caused by the Veteran's esophageal cancer.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder was aggravated by esophageal cancer.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Appellant's claims.  If any requested benefit remains denied, the Appellant and her representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


